Citation Nr: 0121477	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis with liver and/or kidney damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to July 
1976 and from October 1977 to May 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision in which the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for hepatitis B with kidney damage.  In March 
1999, the Board remanded the issue for procedural 
development.  The Board noted that it was unclear whether the 
veteran had filed a timely notice of disagreement (NOD) with 
a March 1994 rating decision which originally denied service 
connection for hepatitis B with kidney damage and that the RO 
should make that initial determination.  The RO's decision 
would determine whether the issue on appeal was that of a new 
and material evidence claim or that of an initial claim for 
service connection.  In an April 1999 letter, the RO notified 
the veteran that it made a determination that a timely NOD 
had not been filed with regard to the March 1994 rating 
decision denying service connection for hepatitis B with 
kidney damage.  In a May 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis B with liver damage.  The veteran 
filed a timely appeal.

The veteran provided testimony at an April 2001 hearing 
before the undersigned Member of the Board at the RO.  A 
transcript of the hearing is of record.  

Following transfer of the claims folder to the Board for 
appellate review, the veteran submitted additional evidence 
pertinent to his claim with a waiver of initial RO review of 
the evidence pursuant to 38 C.F.R. § 20.1304.     



FINDINGS OF FACT

1.  The RO denied service connection for hepatitis B with 
kidney damage in March 1994 and the veteran did not file a 
timely notice of disagreement.

2.  New evidence received in support of the current petition 
to reopen the claim for service connection for hepatitis with 
liver and/or kidney damage is not so significant that it must 
be considered in order to fairly decide the merits of the 
underlying claim.


CONCLUSIONS OF LAW

1.  The March 1994 denial of service connection for hepatitis 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for hepatitis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.15(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of hepatitis.

The veteran filed his initial claim for service connection 
for hepatitis with kidney damage in September 1991.  

The veteran underwent a VA examination in September 1993.  He 
stated that when he went to donate blood in 1981 that he was 
not allowed to give blood anymore because the blood test 
showed the presence of hepatitis B.  He reported that he 
sometimes felt excessive fatigue with normal activities.  The 
diagnoses were possible chronic liver disease (based on the 
veteran's history and slightly abnormal liver test), and 
possible chronic liver disease (however, results from the 
creatnine and BUN were normal).

In a March 1994 rating decision, the RO denied service 
connection for hepatitis B with secondary kidney damage.  The 
veteran was notified of the decision and of his appellate 
rights by a letter dated in the same month, but he did not 
file a timely notice of disagreement.

In a February 1995 statement, the veteran requested that his 
claim for service connection for hepatitis B be reopened.  

Evidence submitted in conjunction with his request to reopen 
his claim include medical treatment records dated from 
September 1994 to May 1995 from Patrick Air Force Base.  The 
records revealed that the veteran underwent extensive 
gastrointestinal evaluation including flexible sigmoidoscopy.  
In an April 1995 radiology examination report, a past history 
of hepatitis B was noted.

In a September 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hepatitis B 
with kidney damage.  The veteran filed a timely appeal.

At a March 1997 hearing before an RO hearing officer, the 
veteran testified that he was first diagnosed with hepatitis 
B in 1987 while he on active duty.  He stated that he has had 
several blood tests and that he was told that he had a 
problem with his liver.  He indicated that a physician told 
him that he had sclerosis of the liver and that the hepatitis 
caused the problem with the liver.  

In a May 1999 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for hepatitis B with kidney 
damage.  The veteran filed a timely appeal.

VA outpatient treatment records dated from September 1991 to 
March 2000 were received.  In a March 1998 treatment record, 
it was noted that the veteran had a history of hepatitis.  In 
August 1999 and March 2000 radiology reports, it was noted 
that the veteran had a history of hepatitis.  The impression 
was fatty liver. 
 
At an April 2001 hearing before the undersigned Member of the 
Board, the veteran stated that he had just received some 
medical treatment from the Miami VA Hospital which showed 
that he had hepatitis.  He requested that the record be held 
open for 30 days so he could submit the additional medical 
evidence.

The veteran submitted additional medical evidence in June 
2001 with a waiver of initial RO review of the evidence 
pursuant to 38 C.F.R. § 20.1304.  The evidence consisted of 
VA outpatient treatment records dated from July 2000 to March 
2001.  The records consisted primarily of laboratory results.  
In a November 2000 treatment record, the examiner's 
impression included a history of hepatitis in Vietnam.

II.  Analysis

The question of the veteran's entitlement to service 
connection for hepatitis B with liver and/or kidney damage 
was considered and denied.  In March 1994, the RO determined, 
in pertinent part, that the evidence of record did not reveal 
a diagnosis of hepatitis B in service or a current diagnosis 
of hepatitis B.

The veteran did not file a timely appeal with regard to the 
March 1994 denial.  Hence, the March 1994 denial became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302. 20.1103 (2000).  The appeal as to the 
claim for service connection for hepatitis B with liver 
and/or kidney damage arose following the denial of the 
veteran's attempt to reopen the claim in February 1995.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the final March 1994 denial, evidence associated with 
the claims file consists of treatment records dated from 
September 1994 to May 1995 from Patrick Air Force Base; March 
1997 hearing testimony; VA outpatient treatment records dated 
from September 1991 to March 2000; April 2001 hearing 
testimony and VA outpatient treatment records dated from July 
2000 to March 2001.

The Board notes that although the evidence submitted by the 
veteran is "new," none of the evidence shows a current 
diagnosis of hepatitis and/or a relationship between 
hepatitis and service.  Rather, the medical evidence 
submitted by the veteran repeatedly shows that he has 
provided a history of hepatitis B, however, a diagnosis of 
hepatitis B has not been provided by a physician.  The 
veteran has also provided medical evidence of liver problems, 
however, there is no evidence of a relationship between any 
diagnosed liver condition and hepatitis.  Apart from the 
veteran's own contentions, the medical evidence of record 
does not establish a diagnosis of hepatitis either during 
service or following service.      

Under these circumstances, the Board determines that new and 
material evidence since the RO's March 1994 denial has not 
been added to the record; hence, the criteria for reopening 
the claim for service connection for hepatitis with liver 
and/or kidney damage have not been met and the March 1994 
decision remains final.

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  Initially, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  

However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (to be codified 
at 38 U.S.C. § 5103A(f)).  Because the veteran has not 
presented new and material evidence to reopen his claim, it 
does not appear that the duty to assist and notification 
provisions of the Act are applicable to this issue.  

In any event, however, the Board would emphasize that it is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
this claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the veteran has been 
informed of the evidence necessary to complete his petition 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  To this extent, then, any duties owed the 
veteran that do not specifically emanate from the Act have 
been met. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for hepatitis with liver 
and/or kidney damage, the appeal as to that issue is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

